DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on September 21, 2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on June 19, 2019.
Claims 1 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on June 19, 2019 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 13 and 15 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20170256727).
As per claims 1 – 13, 16, 17, and 20, Lee teaches:
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode and comprising an emission layer, wherein the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises a hole transport region between the first electrode and the emission layer and/or an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, and emission auxiliary layer, an electron blocking layer or any 
Wherein the organic layer comprises and emission layer and the organometallic compound represented by Formula 1 is in the emission layer 
    PNG
    media_image1.png
    67
    390
    media_image1.png
    Greyscale
, wherein L1 is a ligand represented by Formula 1-1 
    PNG
    media_image2.png
    536
    582
    media_image2.png
    Greyscale
(Li teaches organometallic 
    PNG
    media_image3.png
    239
    351
    media_image3.png
    Greyscale
([0097]). These compounds are suitable for use as a dopant in an emission layer of the organic layer ([0112]). One of the specific compounds Li teaches is compound 
    PNG
    media_image4.png
    190
    314
    media_image4.png
    Greyscale
  , which reads on the claimed Formula wherein M1 is a Pt atom; L1 is a ligand represented by Formula 1-1; n1 is 1; n2 is 0 so that L2 does not exist; A13 is a C5 heterocyclic group, namely a pyridine group; A12 is a C6 carbocyclic group, namely a benzene group; A14 is a group represented by Formula 3-2, where X35 is N-* and X36 – X38 are all C and where A32 is a C5 heterocyclic group containing at least one N, namely a pyridine group; A11 is  a group represented by Formula 2-1, where A21 and A22 are C6 carbocyclic groups, namely benzene groups, and X21 is N(R24) so that the compound reads on Formula 2-11 in claim 10, where R24, X26a, and X26b are all binding sites and the remaining X26 are C(R), wherein the R group is hydrogen, this compound is compound 2-31 in claim 11; Y13 and Y14 are N and Y12 and Y11 are C; T11 – T14 are each a single bond;  a13 is 0 so that A13 and A14 are not linked and the remaining L11, L12, and L14 are single bonds and a11, a12, and a14 are 1; R13 is a C4  group,  R11, R12, and R14; X22 – X25 are C; X35 is N-* and X36 – X38 are all C; two of the R21 substituents in Formula 2-1 are binding sites, the remaining R21 substituents are hydrogen; R24 is a binding site; R22 are all hydrogen; one R39 is a binding site, the remaining R39 are hydrogen; C36 – C38 are all hydrogen.
As per claim 15, Lee teaches:
The organometallic compound emits red or near-infrared light having a maximum emission wavelength of 720 nm or more and 2,500 nm or less ([0108]: “The organometallic compound may have a maximum emission wavelength of about 600 nanometers (nm) to about 750 nm.”)
As per claims 18 and 19, Lee teaches:
A light emitting device, an authentication apparatus or an electronic apparatus comprising the organic light-emitting device ([0003]: “Embodiments relate to an organometallic compound and an organic light-emitting device including the same.”)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 14, the closest identified prior art is Li (US20170373260). The following compound of Li 
    PNG
    media_image5.png
    160
    252
    media_image5.png
    Greyscale
 teaches a tetradentate Pt compound. While the Markush structures of Li teach that the isoquinoline group may contain an additional nitrogen atom, and that the cabrazole group may contain a nitrogen as well, the bonding of the compound in Li is different from the bonding in claimed compounds 27 – 30, and 39 – 44 which require the carbazole group to be opposite the naphthalene group, with the oxygen linker in the middle of the compounds.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170373260 teaches platinum tetradentate compounds, which could be used in a 103 rejection against at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789